Citation Nr: 1028788	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-06 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 30, 2004 
for the grant of service connection for PTSD. 

3.  Entitlement to an effective date earlier than August 30, 2004 
for the grant of service connection for diabetes mellitus. 

4.  Entitlement to service connection for myotonic dystrophy, to 
include as secondary to herbicide exposure.

5.  Entitlement to service connection for a claimed lumbar spine 
disorder. 

6.  Entitlement to service connection for claimed peripheral 
neuropathy of the lower extremities, to include as secondary to 
service-connected diabetes mellitus or due to herbicide exposure. 

7.  Entitlement to service connection for claimed pancreatitis, 
to include as due to herbicide exposure. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision issued by the RO.  

In a January 2007 statement, the Veteran requested a hearing 
before a RO hearing officer and before the Board at the RO.  In 
April 2008, the Veteran testified at a hearing before a Decision 
Review Officer (DRO) at the RO.  A transcript of this hearing is 
of record.  

The Veteran withdrew his request for a hearing before the Board 
in a December 2009 statement.  38 C.F.R. § 20.704(e) (2009).

The Veteran asserts that he never received a Statement of the 
Case (SOC) with respect to the claim of service connection for 
myotonic dystrophy.  In December 2008, he wrote that the August 
2008 SOCs, issued by a DRO, did not address this claim.  The 
Veteran was provided a SOC in January 2007 that included the 
claim for service connection for myotonic dystrophy and he 
perfected the appeal with a January 2007 Substantive Appeal.  
Therefore, the Veteran was provided a SOC regarding the claim of 
service connection for myotonic dystrophy, and this issue is 
properly before the Board. 

The issues of service connection for myotonic dystrophy, a low 
back disorder, peripheral neuropathy of the lower extremities, 
and pancreatitis are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In April 2008 hearing testimony and an April 2009 statement, 
the Veteran withdrew his appeal with respect to the issue of an 
initial rating in excess of 30 percent for the service-connected 
PTSD.  

2.  The Veteran did not raise a claim of service connection for 
PTSD at any time earlier than August 30, 2004.

3.  The Veteran did not raise a claim of service connection for 
diabetes mellitus at any time earlier than August 30, 2004.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have 
been met concerning the issue of an initial rating in excess of 
30 percent for the service-connected PTSD.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  An effective date earlier than August 30, 2004, the date of 
the Veteran's original claim, for the grant of service connection 
for PTSD may not be assigned under the law.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400.

3.  An effective date earlier than August 30, 2004, the date of 
the Veteran's original claim, for the grant of service connection 
for diabetes mellitus may not be assigned under the law.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran testified during the April 2008 
DRO hearing that he was not seeking an increased initial rating 
for PTSD.  In addition, in an April 2009 statement, he 
specifically noted that he was not contesting the initial 
disability evaluation assigned to PTSD.  

The Board therefore finds that he has withdrawn his appeal 
concerning the issue of an increased initial rating for the 
service-connected PTSD.  

Hence, there remain no allegations of errors of fact or law for 
appellate consideration as to this issue.  

Accordingly, the Board does not have jurisdiction to review the 
appeal as to this claim and it is dismissed.


Earlier Effective Dates

The Veteran contends that earlier effective dates are warranted 
for the grant of service connection for PTSD and diabetes 
mellitus.  He has specifically argued that the award of service 
connection for PTSD should be effective from October 1986, when 
he was diagnosed with PTSD at the VA Medical Center (VAMC).  

In addition, the Veteran contends that service connection for 
diabetes mellitus should be effective from August 2002, when he 
was diagnosed with adhesive capsulitis of the left shoulder 
associated with diabetes mellitus.  

Service connection for PTSD and diabetes mellitus was granted in 
the August 2005 rating decision on appeal, effective on August 
30, 2004, the date the RO determined the Veteran's claim of 
service connection was received.  

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a claim 
reopened after final disallowance, will be the date of receipt of 
the claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (2009).  

The effective date of an award of service connection shall be the 
day following the date of discharge or release if application is 
received within one year from such date of discharge or release.  
Otherwise, the effective date is the date of receipt of claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

In an August 2004 VA Form 21-526 (Application for Compensation), 
the Veteran initiated claims of service connection for PTSD and 
diabetes mellitus.  The record does not establish, and the 
Veteran does not contend, that he filed claims of service 
connection prior to that date.  

Instead, the Veteran argues that earlier effective dates are 
warranted for the grant of service connection for PTSD and 
diabetes mellitus as the disabilities were present prior to 
August 30, 2004.  

In support of his claims, the Veteran has submitted records of 
medical treatment from the VAMC showing a diagnosis of PTSD in 
December 1986.  In addition, he provided letters from private 
physicians documenting treatment for a frozen left shoulder from 
2001 to 2003.  

In some circumstances, a report of medical examination can be 
construed as an informal claim for benefits.  See 38 C.F.R. 
§ 3.157.   However, the mere presence of medical evidence does 
not establish intent on the part of the Veteran to seek service 
connection for a disability.  Brannon v. West, 12 Vet. App. 32, 
35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

Similarly, the mere presence of a disability does not establish 
intent on the part of the Veteran to seek service connection for 
that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

Therefore, VA and private medical evidence dated prior to receipt 
of the Veteran's claim cannot constitute an informal claim of 
service connection based solely on the findings of disabilities 
or the recording of the Veteran's complaints.    

The evidence does not establish that the Veteran filed claims for 
service connection for PTSD or diabetes mellitus prior to August 
30, 2004.  He is therefore already in receipt of the earliest 
possible effective date for the award of service connection.  

Thus, there is no legal basis for an effective date earlier than 
August 30, 2004 for the award of service connection for 
compensation purposes.  Accordingly, the claims must be denied by 
operation of law.




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The Veteran has not received specific notice regarding his claims 
for earlier effective dates.  The question of whether further 
VCAA notice is required for such a "downstream" issue as the 
current effective date claims was addressed by the VA General 
Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this precedent opinion, the General Counsel held that a SOC 
was required in cases involving a "downstream" issue, but 38 
U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  

The Veteran was provided a SOC in August 2008 in response to his 
disagreement with the effective dates assigned for the grant of 
service connection for PTSD and diabetes mellitus.  Therefore, no 
additional notice is required by the duty to notify.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  While the Veteran has requested that a 
VA examination be conducted with respect to his claim for an 
earlier effective date for PTSD, as this claim turns on the 
question of when his claim for service connection was received by 
VA, there is no reasonable possibility that such an examination 
would result in evidence to substantiate the claim.  A VA 
examination is therefore not required by the duty to assist.

For these reasons, the Board finds that VA has complied with the 
VCAA's notification and assistance requirements.  



ORDER

The appeal is dismissed as to the issue of an initial rating in 
excess of 30 percent for the service-connected PTSD.

The claim for an effective date earlier than August 30, 2004 for 
the grant of service connection for PTSD is denied. 

The claim for an effective date earlier than August 30, 2004 for 
the grant of service connection for diabetes mellitus is denied. 



REMAND

The Board finds that further development is necessary before a 
final decision can be rendered with respect to the claims for 
service connection on appeal.  

Initially, the Board notes that the record contains several April 
2008 letters from the Veteran's private physicians submitted 
after the issuance of the January 2007 and August 2008 SOCs.  

These letters are pertinent to the claims on appeal and were not 
accompanied by waivers of initial AOJ adjudication.  The Veteran 
has a right to have the evidence considered by the AOJ.  38 
C.F.R. § 20.1304(c) (2009).  The claims must therefore be 
remanded for AOJ adjudication with consideration of the 
additional evidence. 

Additionally, during the April 2008 DRO hearing, the Veteran 
testified that he planned to introduce letters from his private 
physicians into the record.  These letters were specifically 
referenced by the Veteran in his testimony, and while some of 
them are associated with the claims file, a letter described by 
the Veteran as providing a link between his low back disability 
and active duty service is not of record.  

The Veteran's testimony as to what a physician told him 
constitutes medical hearsay, however, VA has a duty to ask the 
Veteran to submit a statement from the physician who reportedly 
gave him the opinion.  Robinette v. Brown, 8 Vet .App. 69 (1995).  

Therefore, upon remand, the Veteran should be contacted and asked 
to provide a copy of the letter referenced in his April 2008 
hearing testimony that provides a medical nexus between his 
claimed low back condition and military service.  

The Board also finds that the Veteran should be afforded a VA 
examination with respect to his claim of service connection for 
myotonic dystrophy.  Under VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  
The Veteran was provided VA neurological examinations in 
connection with his claim for myotonic dystrophy in April 2005 
and July 2008, however, the Board finds that these examinations 
are not adequate.  

The April 2005 VA examiner merely diagnosed myotonia of unknown 
etiology without proving an opinion regarding the etiology of the 
disability or explaining why such an opinion was not possible.  
See Jones v. Shinseki, No. 07- 3060 (U.S. Vet. App. Mar. 25, 
2010) (where an examiner reports that opinions cannot be provided 
without resort to speculation, it is necessary to determine 
whether there is additional information that could enable the 
examiner to provide the necessary opinion or whether the 
inability to provide the opinion was based on the limits of 
medical knowledge).  

Although the July 2008 VA examiner provided a medical opinion 
addressing the etiology of the diagnosed myotonia, this opinion 
was limited to consideration of whether myotonia was secondary to 
service-connected diabetes mellitus.  

The Veteran has submitted an April 2008 letter from his private 
neurologist noting a possible link between adult onset 
paramyotonia and Agent Orange exposure.  As the record contains 
evidence that the claimed disability may be associated with 
active service, a medical opinion addressing this aspect of the 
claim is required.  

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps to 
contact the Veteran and ask that he provide 
a copy of the letter from his private 
physician referenced during the April 2008 
DRO hearing that contains a link between 
his low back disability and his active duty 
service. 

2.  The RO should schedule a VA neurologic 
examination with an appropriate examiner to 
determine the nature and etiology of the 
claimed myotonic dystrophy.  The Veteran's 
claims file must be made available to the 
examiner and the examiner must review the 
entire claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file, including the 
and the April 2008 private medical opinion 
in support of the claim, as well as the 
Veteran's own lay history, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that any diagnosed myotonic dystrophy is 
etiologically related to any incident of 
the Veteran's active service, including his 
presumed exposure to herbicides during 
active duty service in the Republic of 
Vietnam.  

A complete rationale should be provided for 
all expressed opinions and conclusions.

3.  Follow completion of all indicated 
development, the RO should readjudicate the 
Veteran's claims of service connection for 
myotonic dystrophy, a low back disorder, 
peripheral neuropathy of the lower 
extremities, and pancreatitis, with 
consideration of all evidence including 
that received since the January 2007 and 
August 2008 SOCs.  

If any benefit sought on appeal remains 
denied, then the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and afford them a reasonable time for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2002).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


